uNlTED sTATEs Dlst¢`zit§€ dol&¢is©@$%§a@smdsnewvdded Aitéli€¥;i.-SMIEHAELJFMLJ_ACE &
AssoclATEs, P.c. - 2371

¢" ' 15

 

JOSE UBALDO ROMAN MARIA, ETAL index #: 1:18~CV-09826-VSB
Plaintiff(s)
-a_cainst- Date Filed:
ROUGE TOlVlATE CHELSEA LLC ETAL AFFIDAV|T OF SERV|CE
Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK SSZ

ANDRE N|E|SEL BE|NG DULY SWORN DEPOSES AND SAYS DEPONENT |S NOT A PARTY TO TH|S
ACT|ON AND OVER THE AGE OF E|GHTEEN YEARS AND RES|DES |N THE STATE OF NEW YORK.

That on November 16, 2018 at 10:35 AM at

 

C/O ROUGE TOMATE
126 WEST 18TH STREET
NEW YORK,NY10011

deponent served the within true copy/copies of the SU|V|MGNS lN A C|V|L ACTlON AND COiV|PLA|NT,
NOT|CE OF |NTENT|ON TO ENFORCE SHAREHOLDER L|ABIL|TY FOR SERV|CES RENDEREDl
NOT|CE OF |NTENTlON TO ENFORCE L|MlTED L|AB|L|TY CO|VlPANV MEMBER L|ABIL|TY FOR
SERV|CES RENDERED on CHR|ST|AN NlOL|NA, the defendant/respondent therein named,

SU|TABLE by delivering thereat a true copy/copies of each to MR. MOLINA a person of suitable age and discretion Said premises
AGE is the defendants/respondents actual place of business within the state. He identified himself as the CO-WORKER of
the defendant/respondent

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

Sex Skin Co|or Hair Co|or Age (Approx.) Height (Approx.) Weight (Approx)
lV|ALE WH|TE BLACK 30 5‘9 180
MA|L|NG Deponent enclosed a true copy/copies of same in a postpaid wrapper properly addressed to the defendant/respondent at

the defendants/respondents actual place of business at

C/O ROUGE TOMATE
126 WEST 18TH STREET
NEW YORKl NY10011

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Posta| Service within New York State on November 16, 2018 by REGULAR FlRST CLASS MA|L in an envelope marked
PERSONAL & CONFlDENT|AL and not indicating on the outside envelope thereof, by return address or otherwise that the
communication is from an attorney or concerns an action against the party to be served.

MlLlTARY Person spoken to was asked whether the defendant was in the military service of the State of New York or the United

SERV|CE States and received a negative reply. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federa| Soldiers and Sailors Civil Re|ief Act.

Sworn to me on: November16, 2:)1<8:j W

 

. . - 1 1¢:,.»-»
Linda Forman Robin Forman Gotham Process lnc.
Notary Pub|ic, State of New York Notary Pub|ic, State of New York 299 Broadway ANDRE MEISEL
No. 01 F05031305 No. 01 F06125415 New York NY 10007 . _
Qua|ified in New York County Qua|itied in New York County L‘cense #' 1372356

Commission Expires August 1l 2022 Commission Expires Apri| 18, 2021 Docket #; *1097189*

